Per Curiam.
The undertaking must be deemed sufficient. The consent of defendant’s counsel that the new surety might sign the original undertaking, and the statement that when so signed it would be deemed satisfactory, precludes the defendant from taking advantage of the irregularity.
The merits of the case are not involved on this appeal. An inspection of the record discloses the fact that the only question that could be considered by this court is whether the circuit court was justified in dismissing the action for failure of plaintiff to pay'the costs of continuance. The amount in controversy in this action is but $10, and the judgment for costs from which this appeal is taken is but $46.82. This appeal cannot be sustained unless the judgment is one in which it can be said that the title to lands “ shall therein be in question,” under ch. 183, Laws of 1897. Clearly, this is not such a case. It involves no consideration of the merits of the case. The obvious purpose of the statute is to relieve this court from the obligation of examining and determining controversies where the amount involved, exclusive of costs, is under $100, unless in Üxe judgment itself the title to lands shall be in question. "Where it is manifest that the judgment appealed from involves no such question, this court feels at liberty to determine that question on a motion to dismiss.
The record in this case shows the grossest violation of rule YII-J of this court. Papers are jumbled together in *83the utmost confusion, without regard to date or their relation to each other. We find ample justification for the dismissal of this appeal on these grounds, even if the other' ground were deemed insufficient.
Appeal dismissed.